Citation Nr: 0611084	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
acquired gastrointestinal disorder, to include peptic ulcer 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded the case in May 
2004, and the veteran testified at a Board hearing held in 
November 2004.  The Board remanded the case again in February 
2005.

Following the February 2005 remand, the Veterans Law Judge 
who conducted the November 2004 hearing left the Board's 
employ.  The veteran was notified of this in November 2005, 
and was offered the opportunity for another Board hearing; he 
was advised that if he did not respond within 30 days, the 
Board would assume that he did not desire another hearing.  
The veteran has not responded to the November 2005 
correspondence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen the claim for a chronic acquired 
gastrointestinal disorder, to include peptic ulcer disease.

The record shows that he filed the instant claim to reopen in 
May 2000.  At that time, 38 C.F.R. § 3.156(a) (2000), which 
defined "new and material evidence," provided that evidence 
was considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it was not 
merely cumulative or redundant of other evidence that was 
then of record.  "Material" evidence was evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled was so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).

While 38 C.F.R. § 3.156(a) was amended effective August 29, 
2001, the amended definition of new and material evidence is 
effective only for claims filed on and after that date.

In the February 2005 remand, the Board instructed the RO to 
provide the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a).  In June 2005, the RO sent him a 
38 U.S.C.A. § 5103(a) notice letter, which unfortunately 
provided him only with the amended definition of new and 
material evidence; the notice letter did not address the 
former definition of new and material evidence, which is 
pertinent to this appeal.  

Further, the notice letter did not address the information 
and evidence necessary to substantiate the underlying claim 
for service connection, nor adequately inform him of the 
basis for the prior denial of his claim.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006) (in 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  Therefore, the June 2005 notice letter 
did not provide the veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice.

Further, VA has not, at any point, provided the veteran with 
the text of the version of 38 C.F.R. § 3.156(a) pertinent to 
this appeal. 

In light of the above, the Board finds that further 
development is required prior to adjudication of the instant 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain, in the context of a 
claim to reopen, what evidence is 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of service 
connection.  Kent.  The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the  
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA health care 
providers who may possess additional 
records pertinent to his claim.  With 
respect to any VA health care provider 
identified, the RO should attempt to 
obtain and associate with the claims file 
any medical records from those sources 
which have not been secured previously.  
If the RO is unsuccessful in obtaining 
any such medical records identified by 
the veteran, it must inform the appellant 
and his representative of this, and ask 
them to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, which 
should include the text of the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, and provide the 
appellant and his representative with an 
opportunity to respond.   The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

